MEMORANDUM **
This is an appeal of the district court’s order granting defendant — appellee’s motion to dismiss the complaint.
The Clerk shall file appellant’s untimely response to the court’s February 19, 2008 order to show cause, received on March 20, 2008.
A review of the record, the opening brief, and appellant’s response to the *602court’s February 19, 2008 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.